Exhibit 21.1 List of Subsidiaries Name Jurisdiction of Incorporation RCLEC,Inc. Delaware RCVA, Inc. Virginia RingCentralUKLTD United Kingdom RingCentralCanadaInc. Canada RingCentral CH GmbH Switzerland RingCentral B.V. Netherlands RingCentral Florida, LLC Delaware RingCentral Hong Kong Limited Hong Kong RingCentral Xiamen Software Co., Ltd. China RingCentral Singapore Pte. Ltd. Singapore RingCentral Ireland Ltd. Ireland RingCentral Espana SL Spain RingCentral Australia Pty Ltd Australia RingCentral Italy, SrL Italy RingCentral Japan K.K. Japan RingCentral Brasil Soluces EM TI LTDA Brazil
